                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                5:19-CR-8
                                                 §
MARVIN EARL BATY (1)                             §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Caroline M. Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on July 25, 2019, in the form and manner prescribed

by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

#132). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

approve the plea agreement. She further recommended that the Court finally adjudge Defendant as

guilty of Count 1 of the Information, which charges a violation of 21 U.S.C. §846, conspiracy to

distribute and possess with intent to distribute five grams or more of methamphetamine. The Court

is of the opinion that the Report and Recommendation should be accepted. It is accordingly

ORDERED that the Report and Recommendation of the United States Magistrate Judge (document

#132) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT
OF GUILTY against the Defendant as to Count 1 of the Information.



        So ORDERED and SIGNED this 26th day of July, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                             2
